Title: To John Adams from John Rowlett, 12 February 1800
From: Rowlett, John
To: Adams, John



Sir,
Bank of North America 12th. Feby. 1800

Be pleased to pardon the means I adopt to introduce my subject, for I should be proud to approach you sir with all the deference due to your exalted station and character
As you have ever been considered a patron to industry and to useful performances, I take the liberty to solicit your subscription to an arduous and expensive undertaking which has already received the unanimous sanction of the Presidents and Directors of the Banks of the United States of North America and of Pennsylvania:—I had previously submitted it to the examination of these Gentlemen, for whose use it is especially calculated, and whose approbation seemed therefore, most essentially necessary to establish a confidence in the groundwork of the performance; a blank is however left, which if you Sir, will do me the honor to fill up, I can with truth assure you that the whole of my family will ever revere you as one of the principal instruments to its future prosperity
Tomorrow Sir I shall do myself the honor to call for the Prospectus &c, herewith sent,—
With fervent wishes for your happiness, /  Permit me Sir, to subscribe myself /  Your devoted humble Servant

John Rowlett